Citation Nr: 0901344	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for a left knee 
disability.  

In connection with his appeal, the veteran initially 
requested a personal hearing before a Veterans Law Judge.  In 
a November 2008 statement, however, the veteran withdrew his 
hearing request and asked that the Board proceed with 
consideration of his appeal based on the evidence of record.  


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current left knee disability is not causally related to his 
active service or any incident therein, including an April 
1974 left knee injury.


CONCLUSION OF LAW

A left knee disability was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in November 
2005.  This letter addressed all three notice elements 
delineated in 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the RO.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in March 2007 
and February 2008, the RO sent the veteran letters which 
notified him of the additional elements imposed by the Court 
in Dingess.  The RO then reconsidered the veteran's claims in 
October 2007 and August 2008 Supplemental Statements of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.  Neither the 
veteran nor his representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified or 
submitted by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  The veteran has also 
been afforded a VA medical examination in connection with his 
claim.  The Board finds that the report of this examination 
provides the necessary medical opinion.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that in April 
1974, he sought treatment after he sustained various injuries 
in a traffic accident.  Examination of the left knee showed a 
2 centimeter laceration across the patella which was sutured; 
the veteran was prescribed crutches.  At his August 1974 
military separation medical examination, the veteran reported 
a history of a "trick" or locked knee.  On clinical 
evaluation, the veteran's lower extremities were normal.  

In October 2005, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a left knee disability.  He indicated that he 
had injured his left knee in April 1974 and now had arthritis 
in his knee.

In support of his claim, the veteran submitted private 
medical records, dated from April to August 2006.  In 
pertinent part, these records show treatment for left knee 
complaints following an injury which reportedly occurred in 
March 2006.  The nature of the injury is not of record as the 
veteran did not provide records of treatment immediately 
following the injury.  The veteran was diagnosed as having a 
left tibial plateau fracture and longstanding osteoarthritis.  
In August 2006, he underwent a left knee arthroscopy, removal 
of a large loose body, and synovectomy.  

In pertinent part, VA clinical records dated from January 
2007 to July 2008 show that in January 2007, the veteran 
sought to establish care with VA.  His complaints included 
left knee pain.  On examination in February 2007, the veteran 
reported longstanding left knee problems since injuring his 
knee in 1973, but noted that his left knee had "really been 
giving him problems" since he reinjured it in March 2006.  
The veteran reported that he had previously worked in the 
construction industry but could no longer do his job.  The 
assessments included degenerative joint disease with acute 
effusion/pain.  In June 2007, the veteran underwent a total 
left knee replacement.  It was noted that the veteran did 
remarkably well post-operatively.  

In connection with the veteran's claim, he was afforded a VA 
medical examination in July 2008.  He reported that he had 
injured his knee in a 1973 automobile accident in which he 
struck his knee on the dash.  The veteran indicated that he 
was treated with stitches.  Since that time, the veteran 
reported problems with his knees.  He stated that he had 
worked in construction, doing carpentry and framing, and had 
to use braces, pads, and sleeves for his knee.  The veteran 
indicated that although he had recently undergone a left knee 
replacement, he was unable to return to construction work.  
The examiner indicated that he reviewed the veteran's claims 
folder in its entirety.  After examining the veteran, he 
concluded that it was less likely than not that the veteran's 
current knee disability was related to his in-service injury.  
In that regard, the examiner noted that the service medical 
records showed that the veteran was treated for a laceration 
of the left knee after he was involved in an automobile 
accident.  There was no documentation of a knee fracture at 
that time, nor were there any post-service medical records 
documenting care for the left knee until 2006, when the 
veteran was treated for a left tibial plateau fracture 
following an injury.  The examiner also noted that the 
veteran had a long history of physical labor over the years, 
which likely put him at risk for degenerative joint disease 
of the knees.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for a left knee 
disability, which he argues resulted from an injury he 
sustained during service.  

As set forth above, the veteran's service medical records 
confirm that in April 1974, he was treated for a laceration 
of the left knee which he reportedly sustained in an 
automobile accident.  At his August 1974 military separation 
medical examination, however, the veteran's lower extremities 
were normal, with no findings of a left knee disability 
referable to the in-service laceration.  

The post-service record on appeal is similarly negative for 
medical evidence of a diagnosis of a left knee disability 
until 2006, more than thirty years after the veteran's 
service separation, when he was treated for left knee 
symptoms following an injury.  At that time, the veteran was 
diagnosed as having a left tibial plateau fracture.  He was 
also diagnosed as having longstanding osteoarthritis, 
although the date of onset of the arthritis was not noted.  

Based on the evidence set forth above, it cannot be concluded 
that a chronic left knee disability was present in service or 
manifest to a compensable degree within the post-service 
year.  The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the veteran's claims of continuous left 
knee symptomatology since the 1974 injury in service.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of more than thirty years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  Moreover, records dating from 2006 
correspond to treatment following a left knee injury.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, 1 Vet. App. 488.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.

Although the record shows that a chronic left knee disability 
was not present in service or for many years thereafter, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In this case, 
however, the record contains no indication that the veteran's 
current left knee disability is causally related to his 
active service or any incident therein, including the April 
1974 left knee injury. 

Indeed, the only probative evidence in this case which 
directly addresses the relationship between the veteran's in-
service left knee injury and his current left knee disability 
is the July 2008 VA medical opinion.  As noted above, the 
examiner concluded that it was less likely than not that the 
veteran's current left knee disability was causally related 
to his in-service injury, given the lack of evidence of a 
chronic left knee disability in service or for many years 
thereafter, coupled with the veteran's work in the 
construction trade, an occupation which made him susceptible 
to left knee arthritis.

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the veteran's contentions, based his opinion on a 
review of the veteran's claims folder, including the most 
pertinent evidence therein, and provided a rationale for his 
opinion.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).  

Rather, the only contradictory opinion is that of the 
veteran.  While the Board does not doubt his sincerity, as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, however, the veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board notes that there is a decades long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of a complaint of 
left knee symptoms.  In addition to the July 2008 VA 
examiner's opinion which constitutes affirmative evidence 
against the claim for service connection, the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that his current left 
knee disability is the result of the injury sustained in 
service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of left 
knee symptoms between the veteran's military service and 
2006, when he was treated following a left tibial plateau 
fracture, is itself evidence which tends to show that a 
chronic left knee disability did not have its onset in 
service or for many years thereafter and is not the result of 
the injury sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of a chronic left knee disability for more 
than three decades after service, as well as the opinion of 
the VA examiner who found the absence of such evidence 
significant, and the Board concludes that the preponderance 
of the evidence in this case is against the claim of service 
connection for a left knee disability.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for a left knee disability 
is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


